IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

MORRIS ADOLPHUS                      NOT FINAL UNTIL TIME EXPIRES TO
JACKSON,                             FILE MOTION FOR REHEARING AND
                                     DISPOSITION THEREOF IF FILED
      Appellant,
                                     CASE NO. 1D15-2493
v.

JUDY LYNN JENKINS,

      Appellee.


_____________________________/

Opinion filed May 3, 2016.

An appeal from the Circuit Court for Escambia County.
W. Joel Boles, Judge.

Ross A. Keene, Ross Keene Law, P.A., Pensacola, for Appellant.

Judy Lynn Jenkins, Pro Se, for Appellee.




PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., MAKAR, and OSTERHAUS, JJ., CONCUR.